Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 01/28/2022.


Allowable Subject Matter


2.	Claims 1-19 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/28/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-19 are not alluded to in the combined art of Roberts, Elgaard and Banks. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Roberts, Elgaard and Banks does not teach or suggest "generating, by the computing hardware, based on the processing activity, a unique transaction identifier representing the transaction through which the new piece of personal data is obtained; receiving, by the computing hardware and from a consent receipt management system, an indication that the data subject has not provided valid consent for the processing activity being involved in the least one of collecting, transferring, storing, or processing of the new piece of personal data; obtaining, by the computing 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and 
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-19 are patentable.
7.	Claim 19 is cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436